695 N.W.2d 65 (2005)
ESTATE OF DEVAULT EX REL. DEVAULT
v.
PORNPICHIT.
No. 126714.
Supreme Court of Michigan.
April 1, 2005.
SC: 126714. COA: 256163.
On order of the Court, the application for leave to appeal the June 22, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the Wayne Circuit Court's June 17, 2004 oral opinion and June 18, 2004 order and REMAND to that court for further consideration. We DIRECT the court to issue findings of fact and conclusions of law on the admissibility of the testimony of Michael Brazil, D.O., consistent with the requirements of MRE 702 and MCL 600.2955. Craig v. Oakwood Hospital, 471 Mich. 67, 684 N.W.2d 296 (2004); Gilbert v. DaimlerChrysler Corp., 470 Mich. 749, 685 N.W.2d 391 (2004). The court shall provide a copy of its decision to this Court within 45 days of this order.
We retain jurisdiction.